 

Exhibit 10.26

 

CONFIDENTIAL

 

August 13, 2014

 

VIA REGISTERED MAIL

 

BioCorp Ventures LLC

336 Bon Air Center #418

Greenbrae, CA 94904

Attn: Tony Shapiro

 

Re: Notice of Termination

 

Dear Mr. Shapiro:

 

Reference is made to our Notice of Material Breach dated June 19, 2014 (“Notice
of Breach”) and to the Biofuels Evaluation and License Agreement dated May 14,
2013 ( the “Agreement”) by and between Senesco Technologies, Inc. (“Senesco”)
and Senesco, Inc., a wholly-owned subsidiary of Senesco, on the one hand
(collectively, the “Senesco Parties”), and BioCorp Ventures LLC (“BCV”), on the
other. Capitalized terms that are used in this letter and not otherwise defined
herein shall have the meaning assigned to them in the Notice of Breach or if not
defined in the Notice of Breach, in the Agreement. All section references used
in this letter refer to the Agreement unless otherwise specified.

 

Neither the Payment nor Senesco’s Equity Interest were received and BCV failed
to exercise Commercially Reasonable Efforts. Accordingly, as set forth in the
Notice of Breach, the Agreement is now terminated effective July 19, 2014 (“Date
of Termination”)

 

Notwithstanding the termination, BCV’s continuing obligations and
responsibilities under the Agreement include, but are not necessarily limited
to, the following:

·pursuant to Section 9.6(a), BCV must make the Payment plus accrued interest,
which was due on the Date of Termination;

·pursuant to Section 9.8, all liabilities or obligations accruing under the
Agreement prior to termination, including BCV’s obligation to issue Senesco’s
Equity Interest and to provide all reports that were due under Section 3.1(e),
survive;

·pursuant to Section 5.3, BCV must return all Senesco Confidential Information,
including all copies and extracts of documents and all manifestations of the
Confidential Information in any form;

 

 

 

 

·pursuant to Section 9.6, all licenses granted to BCV immediately cease as of
the Date of Termination;

·pursuant to Section 9.6(b), BCV and its Affiliates and Sublicensees must
immediately cease all sales of Licensed Product as of the Date of Termination;
and

·pursuant to Section 9.6(c), any granted Sublicenses that include
commercialization rights will remain in full force and effect and Senesco will
enter into appropriate agreements or amendments to the Sublicense to substitute
itself for BCV as the licensor thereunder; provided that (i) the Sublicense
complies with the terms of the Agreement, (ii) the Sublicensee is not then in
breach of its Sublicense, (iii) the Sublicensee agrees to be bound to the
Senesco Parties as licensors under the terms and conditions of the Sublicense
without imposing any greater obligation, representation, warranty or liability
on the Senesco Parties than imposed on the Senesco Parties under the Agreement,
and (iv) all payments under the Sublicense in respect of the Biofuel IP and
Licensed Products shall be made directly to Senesco. If any of the foregoing
requirements are not satisfied with respect to a Sublicense, such Sublicense
terminated on the Date of Termination. For all Sublicense agreements that have
been granted, please provide Senesco with a true and correct copy of the
Sublicense agreement in accordance with Section 2.2(b), so the above may be
effectuated.

 

Please be advised that, notwithstanding the termination of the Agreement,
Senesco reserves all rights to take any and all actions with respect to any
breaches that it is legally entitled to take pursuant to the Agreement and any
other relevant document and applicable law, including the pursuit of all damages
that may be suffered by Senesco as a result of BCV’s breach of the Agreement.
Nothing contained in this letter shall constitute a waiver of any right, power
or remedy of Senesco under the Agreement or any other relevant document or
applicable law.

 

Sincerely,

 

Senesco Technologies, Inc.

 

By: /s/ Joel Brooks   Name: Joel Brooks   Title: CFO  

 

cc:Emilio Ragosa, Esq.

 

- 2 -

